HALL, Justice.
This suit was brought for the recovery of benefits under the uninsured motorist provisions of a family automobile policy issued to plaintiff by defendant. Summary judgment was rendered that plaintiff take nothing, and he appeals.
We are without jurisdiction and dismiss the appeal.
Judgment was rendered on September 19, 1964. A motion for new trial was not filed. A cash deposit in lieu of appeal bond was made on October 25, 1974.
Rule 356, Vernon’s Texas Rules of Civil Procedure, provides that an appeal bond or a cash deposit in lieu thereof, when bond is required, shall be filed or made with the clerk within 30 days after rendition of judgment or order overruling motion for new trial. This timetable is mandatory and jurisdictional, and it cannot be waived. Glidden Company v. Aetna Casualty & Surety Company, 155 Tex. 591, 291 S.W.2d 315, 318 (1956); Nelson v. State, (Tex.Civ.App.—Waco, 1973, no writ hist.) 497 S.W.2d 538, 539.
Appeal dismissed.